Citation Nr: 0713738	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  03-25 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35, based on the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1961.  The veteran died in June 2002.  The 
appellant is the veteran's surviving spouse.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a June 2004 decision, the Board denied claims of 
entitlement to service connection for cause of the veteran's 
death and eligibility to Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35, based on the cause of the 
veteran's death.  It also remanded a claim of entitlement to 
accrued benefits, as the appellant had alleged that the 
veteran had filed a claim for compensation benefits 
approximately one and one-half years prior to his death and 
had been treated at a VA facility prior to his death.  There 
were no recent treatment records in the claims file and no 
evidence that the veteran had filed a claim in close 
proximity to his death.  The Board found such records to be 
relevant to the issue of entitlement to accrued benefits and 
remanded that claim for the RO to obtain the VA treatment 
records and for other development.

In the meantime, the appellant appealed the Board's denial of 
service connection for cause of the veteran's death and 
eligibility to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35 to the United States Court of Appeals 
for Veterans Claims (Court).  In a September 2006 Order, the 
Court determined the following, in part:

[T]he Board failed to provide an adequate 
statement of reasons or bases for its 
implicit determination that the evidence 
that may be obtained as a result of the 
remand of the accrued benefits claim 
would not be relevant to the question of 
service connection for [cause of the 
veteran]'s death.  

The Court then concluded it was unable to "conduct an 
appellate review of the Board's determination that [the 
veteran]'s death was not service connected" and vacated the 
Board's decision and remanded the two claims for 
readjudication.

The records the Board requested regarding the appellant's 
claim for entitlement to accrued benefits have not yet been 
associated with the claims file, and, in view of the 
foregoing, the Board finds that such records could be 
relevant to the claim of entitlement to service connection 
for cause of the veteran's death.  Therefore, a remand is 
required so that any evidence obtained in connection with the 
accrued benefits claim can be associated with the claims file 
and considered in connection with the claim of entitlement to 
service connection for cause of the veteran's death.  

As the claim for eligibility to Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35 is inextricably 
intertwined with the claim for service connection for cause 
of the veteran's death, the Board will hold this claim in 
abeyance.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 
(Fed. Cir. 2001) (Where the facts underlying separate claims 
are "intimately connected," the interests of judicial 
economy and avoidance of piecemeal litigation require that 
the claims be adjudicated together); see also Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should associate any 
records obtained in connection with the 
claim for entitlement to accrued benefits 
with the claims file, to include the 
documentation requested in the remand 
portion of the June 2004 Board decision.  
See June 9, 2004 Board decision at page 
12.  If those records have not yet been 
sought, they should be obtained.  If 
needed appellant's assistance in 
obtaining the records should be 
requested.  If no records are obtained, 
documentation as to the unsuccessful 
attempt should be contained in the claims 
folder.

2.  The RO/AMC should then readjudicate 
the claims of entitlement to service 
connection for cause of the veteran's 
death and eligibility to Dependents' 
Educational Assistance under 38 U.S.C.A. 
Chapter 35, based on the cause of the 
veteran's death, (as well as the accrued 
benefits claim if appropriate).  If the 
benefits sought on appeal remain denied, 
furnish the appellant and her 
representative with a supplemental 
statement of the case.  

Thereafter, the case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_______________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


